DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/31/22 have been fully considered but they are not persuasive. 
Applicant argues that Barnett (US 10220910) has a reciprocating movement instead of the rotational movement, however, the rotation of the pedals has not been claimed, examiner is unsure as to why applicant has brought the reciprocating movement up. 
Applicant also argues that in his invention the propelling motion is executed by rotating the crank shaft and the steering is done by pivoting the crank shaft. Barnett discloses a crank shaft is spun by the articulated motion of the pedals to propel the vehicle, also, the transmission assembly (100) contains the crank shaft (130) and the cog wheel (170,172,174), wherein the entire transmission assembly is pivoted when the crank system is steered.
Applicant argues that his invention transfers torque all the time while Barnett only transfers torque 50% of the time, however, transferring torque all the time or at 100% of the time has not been claimed, additionally applicants invention has two pedals, meaning that when one pedal is not transferring torque, the other one is, Barnett also has two pedals, wherein when one pedal is ratcheting back, the other pedal is transferring torque, which means that, Barnett also transfers torque 100% of the time when both pedals are in motion.
Barnett discloses a cog wheel that transfers hand power to the wheels of the vehicle using a drive chain (240).
Applicant is reminded that what is written in the claims is what is being rejected, not the entire invention, Barnett discloses all the things written in claims 1,3,4,11,14-16 and 20.
Examiner also likes to point out that applicant argues about specific parts of his/hers invention that were not claimed and, compares said specific parts to Barnet, while pointing out that Barnet is deficient of those not claimed things. 
The rejection in view of Barnett has been changed (due to the amendment to the claims) and is repeated below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,4,11,14-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnett (US 10220910). Barnett discloses a steerable crank system comprising: 
a Steerer Base (20) firmly connected to the chassis/mainframe of a machine (see figure 2); 
said Steerer Base containing and supporting Grooved Cog Wheel (170,172,174) situated  in a manner that allows said Grooved Cog Wheel to rotate and propel the vehicle; 
said Steerer Base containing and supporting a fork (133) in a manner that allows said Fork to rotate and by that rotation movement (along with the shaft (130), controls the steering; 
said Fork containing and housing a Crank Shaft (130) in a manner that allows said Crank Shaft to rotate; and on said Crank Shaft attached a Butterfly Connector (135,136,137,138), said Butterfly Connector coupling together said Crank Shaft and Grooved Cog Wheel.
Regarding claim 3, wherein a hand crank provides the power to the crank shaft.
Regarding claim 4, wherein steering of the machine is done by the handlebars.
Regarding claim 5, wherein the system comprises hand crank (40) to propel the vehicle.
Regarding claim 11, the crank shaft, butterfly connector and grooved cog wheel can be of different sizes or variations to fit specific machine sizes or variations.
Regarding claim 14 and 15, wherein the crank shaft and butterfly connector are separate parts which can be geometrically combined (made to fit each other).
Regarding claim 16, the crank shaft is dimensionally longer than the size of the diameter and, the ends have crank handles and other cog wheels (see figure 4) attached to the ends.
Regarding claim 20, wherein the crank shaft and the butterfly connector are produced to be solidly assembled as a unit.
Allowable Subject Matter
Claims 2,5-10,12,13 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611